
	

113 S2795 IS: Career and Technical Education Opportunity Act
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2795IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Ms. Baldwin (for herself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to expand the definition of eligible program.
	
		1.Short title
			This Act may be cited as the
		  Career and Technical Education Opportunity Act.
		2.Expansion of eligible programsThe Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) is amended—(1)in section 481(b), by adding at the
			 end the following:(5)(A)For purposes of parts D and E, the term eligible program includes a program of not less than 250 clock hours of instruction, offered during a minimum of 5
			 weeks of instruction that leads an industry-recognized credential.(B)In this paragraph, the term industry-recognized credential means an industry-recognized credential that—(i)is demonstrated to be of high quality by the institution offering the program in the program
			 participation agreement under section 487;(ii)meets the current, as of the date of the determination, or projected needs of a local or regional
			 workforce for recruitment, screening, hiring, retention, or advancement
			 purposes—(I)as determined by the State in which the program is
			 located, in consultation with business entities; or(II)as demonstrated by the institution offering the program leading to the credential;  and(iii)is, where applicable, endorsed by a nationally recognized trade association or organization
			 representing a significant part of the industry or sector.; and(2)in section 487(a), by adding at the end the following:
				(30)In the case of an institution that offers a program of not less than 250 clock hours of
			 instruction, offered during a minimum of 5
			 weeks of instruction that leads an industry-recognized credential, as
			 provided under section 481(b)(5), the institution will demonstrate to the
			 Secretary that the industry-recognized credential is of high quality..
